NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                      SEP 1 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                         Nos. 15-50036
                                                      15-50038
                Plaintiff - Appellee,
                                                  D.C. Nos. 3:13-cr-00377-LAB
    v.                                                      3:14-cr-02271-LAB

CESAR FRANCISCO                                   MEMORANDUM*
FLORES-MONTIEL,

                Defendant - Appellant.

                     Appeal from the United States District Court
                       for the Southern District of California
                      Larry A. Burns, District Judge, Presiding

                             Submitted August 25, 2015**

Before:        McKEOWN, CLIFTON, and HURWITZ, Circuit Judges.

         In these consolidated appeals, Cesar Francisco Flores-Montiel appeals the

24-month sentence imposed upon his guilty-plea conviction for attempted reentry

after deportation, in violation of 8 U.S.C. § 1326, and the eight-month custodial



         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence and three-year term of supervised release imposed upon revocation of

probation. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Flores-Montiel contends that the district court procedurally erred by failing

to explain adequately the 24-month sentence imposed for his new criminal

conviction. This claim fails. The record reflects that the court sufficiently

explained its reasons for imposing the within-Guidelines sentence. See United

States v. Carty, 520 F.3d 984, 992 (9th Cir. 2008) (en banc).

      Flores-Montiel next contends that the sentence imposed upon revocation of

probation is substantively unreasonable. The district court did not abuse its

discretion in imposing Flores-Montiel’s sentence. See Gall v. United States, 552
U.S. 38, 51 (2007). The term of supervised release and the below-Guidelines

custodial sentence are substantively reasonable in light of the relevant 18

U.S.C. § 3553(a) sentencing factors and the totality of the circumstances, including

Flores-Montiel’s criminal and immigration history. See Gall, 552 U.S. at 51;

United States v. Valdavinos-Torres, 704 F.3d 679, 692-93 (9th Cir. 2012).

      AFFIRMED.




                                          2                          15-50036 & 15-50038